DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment to U.S. Patent application 16/631,786 filed on 6/28/2021.  Claims 1-3, 7-8, 10-16, 20-21, and 23-27 are pending in the case. Claims 1, 14 and 27 are independent claims.
This office action is Final.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Fu-Chieh Chan (US Patent Application Publication US 20160117301 A1), referred to as Chan herein.
Cheng et al. (US Patent Application Publication US 20130318465 A1), referred to as Cheng herein.
Taylor et al. (US Patent Application Publication US 20180197109 A1), referred to as Taylor herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 10, 13-16, 20-21, 23 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Cheng.
Regarding independent claim 1, Chan discloses “A method for managing e-notes of electronic books (Chan, at ¶ [0006], discloses an annotation management server for electronic book.), comprising: 
acquiring content data of an e-note when the e-note is generated for an electronic book (Examiner notes that an e-note is equivalent to an annotation of Chan, and an e-note file is equivalent to an electronic annotation file in the disclosure of Chan. id. at ¶ [0017], describes a platform obtaining electronic annotation files, an electronic annotation file includes multiple data entries of various data types, and each data entry is associated with different locations of the electronic book files.); 
storing the content data of the e-note into an e-note file corresponding to the electronic book, wherein there are a plurality of e-note files corresponding to a plurality of electronic books each of which comprises at least one e-note, each e-note file exclusively stores content data corresponding to each e-note in a corresponding electronic book (Examiner notes that the description of “exclusively” stores content data is only found at para. [0028], and it is substantially similar concept described by Chan, at ¶ [0018], “Each of the electronic annotation files includes data , and each e-note file is separate and independent from the corresponding electronic book (id. at ¶ [0054], Chan teaches the user to look up the page data entries associated with a specific location in the electronic annotation files associated with the electronic book, and therefore, the electronic annotation files are separate and independent from the corresponding electronic book. Further, the separation of the electronic annotation file from the electronic book enables the electronic annotation files to be shared and provide a platform for readers of both the electronic books and paper books to exchange the electronic annotation files as described at ¶ [0056].); 
in response to receiving an e-note management instruction, identifying the electronic book corresponding to the e-note management instruction (id. at ¶ [0029], user intends to read an electronic book together with the electronic annotation files in his/her collection, then displaying the electronic annotation files and an electronic book file with the same electronic book identification.); 
acquiring and displaying the e-note file corresponding to the electronic book (id. at ¶ [0029] and as depicted at FIG. 2, displaying the electronic annotation files in the electronic book.); 
managing the plurality of e-notes in the electronic book based on the e-note file corresponding to the electronic book (Examiner notes that managing the plurality of e-notes in the electronic book may include all kinds of instructions as described at para. [0027] of original specification. id. at ¶ [0031] discloses by clicking on the icons, linked page data entries in a new annotation content page overlaying on the book content page.), 
in response to receiving a second instruction of editing content data in the e-note file via the second interface, updating the content data in the e-note file based on the second instruction, wherein the second interface is an interface for browsing the e-note file and displaying the content data in the e-note file (id. at ¶ [0051], in response to the user operates the client device to click on one of the editing icons via a second graphical user interface, updating the electronic annotation files, wherein the second graphical user interface is an interface for creating and editing the electronic annotation files and provides editing icons for individual data types to insert content of the data entries.);
synchronously updating a corresponding e-note in the electronic book corresponding to the e-note file based on the updated content data in the e-note file (id. at ¶ [0055], The annotation management server synchronizes the electronic annotation files stored in the storage unit of the client device with the electronic annotation files in the annotation database when connected to the client device.); and providing jumping links configured to jump between the electronic book and the e-note file corresponding to the electronic book (id. at ¶ [0024], user operates the client device to select one of the electronic books, and then the list of electronic “in response to receiving a first instruction of editing the e-note in the electronic book via a first interface, updating the e-note in the electronic book based on executing the first instruction, wherein the first interface displays the electronic book and at least one e-note in the electronic book, and the e-note is among the at least one e-note;
synchronously updating the content data corresponding to the e-note in the e-note file corresponding to the electronic book based on the updated e-note in the electronic book;”
Cheng is in the same field of a method for sharing notes of an electronic book (Cheng, at Abstract) that stacking and displaying at least one note layer included in a note file above an electronic page of electronic book displayed on a user interface of the electronic reader, wherein the note layer includes an auxiliary annotation associated with content of the electronic page and the note layer is independent of the electronic page (id. at Abstract), and in response to receiving editing operation of the note layers via the user interface, updating the auxiliary annotations in the electronic book based on the editing operation, wherein the user interface displays the electronic book and the id. at ¶ [0047] and at FIGs. 5A, 6A and 6B), and synchronously updating the note layer with the auxiliary annotations which is added or modified according to indication of the reader based on the editing the auxiliary annotation in the electronic book (id. at ¶ [0051]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Chan’s method for managing annotation of electronic books with editing operation of the e-note via the user interface and synchronously update the e-note in the e-note file as taught by Cheng. The purpose of doing so would have been to avoid overlapping one annotation over another annotation so as to identify both annotation through the user interface (Cheng, at ¶ [0047]) and the edited note layer may corresponds to the specific content of the specific page of the specific electronic book (Cheng, at ¶ [0051]). 
Independent claim 14 is directed towards an electronic device equivalent to a method found in claim 1, and is therefore similarly rejected. Examiner notes that claims 14 and 27 contains “each e-note file exclusively comprises content data”, however, the term “exclusively” is not supported by the specification, as recited at ¶¶[0006]-[0008] of the original specification. 
Independent claim 27 is directed towards a non-transitory computer-readable storage medium equivalent to a method found in claim 1, and is therefore similarly rejected.
Regarding claim 2, Chan in view of Cheng teaches all the limitation of independent claim 1. Chan further teaches “wherein the method further comprises providing a first type of jumping link for the electronic book; the e-note management instruction includes a first type of jumping instruction triggered by the first type of jumping link (Chan, at ¶ [0024], discloses a visual representation is similar to bookshelves in a book store, so that user select one of the electronic books, and then the list of electronic annotation files associated with the selected electronic book is displayed.); wherein the first type of jumping link include at least one of: 
a first type of book jumping link of a long-press or double click type provided for a cover icon of the electronic book, or a first type of book jumping link provided for a cover icon of the e-note file corresponding to the electronic book displayed in an e-bookshelf, wherein the first type of book jumping link includes an identification for the electronic book configured to jump to the e-note file corresponding to the electronic book (id. at ¶ [0024], user operates the client device to select one of the electronic books, and then the list of electronic annotation files associated with the selected electronic book is displayed, while a visual representation displays titles and cover image of the electronic book files associated with the electronic annotation files.); 
a first type of page jumping link provided for each page in the electronic book, wherein the first type of page jumping link includes a page identification of a corresponding page configured to jump to a position of file page corresponding to the page identification in the e-note file corresponding to the electronic book, wherein the first type of page jumping link is provided at least one of the following positions of the corresponding page in the electronic book: a header, a footer, and a page control interface; 
a first type of e-note jumping link provided for each e-note in the electronic book, wherein the first type of e-note jumping link includes an e-note identification of a corresponding e-note configured to jump to a position of content data of the e-note corresponding to the e-note identification in the e-note file corresponding to the electronic book.”
Regarding claim 3, Chan in view of Cheng teaches all the limitation of independent claim 1. Chan further teaches “wherein the method further comprises: 
providing a second type of jumping link for the e-note file (Chan, at ¶ [0029] discloses displaying the electronic annotation files and an electronic book file with the same electronic book identification, and the data entries in the electronic annotation file are represented with customized visual cues according to the data types of the data entries.); 
displaying contents at a position in the electronic book corresponding to the second type of jumping link in response to receiving a second type of jumping instruction triggered by the second type of jumping link (id. at ¶ [0030], illustrates a book content page and customized visual cues to display page data entries included in the data entries, whereas each of the page data entries is associated with a location in the electronic book file and a location in the electronic book file. At ¶ [0031], Chan further discloses the user operates the client device to click on the icons, which is equivalent to the triggering by the second type of jumping link.), 
wherein the second type of jumping link comprises a second type of e-note jumping link provided for content data of each e-note stored in the e-note file (id. at ¶ [0029], the data entries in the electronic annotation file are represented with , the second type of e-note jumping Page 4 of 14DOCKET NO.: 113749.000004PATENTApplication No.: Not Yet Assignedlink includes an e-note identification of a corresponding e-note, the e-note identification of the corresponding e-note is configured to determine the position in the electronic book corresponding to the second type of jumping link (id. at ¶ [0030], the customized visual cues indicate the data types and the locations of the page data entries.); and 
wherein the displaying content at a position in the electronic book corresponding to the second type of jumping link (id. at FIG. 2, displaying icons at a position in the electronic corresponding to the page data entries.) further comprises at least one of: 
jumping to the position in the electronic book and displaying the content at the position in the electronic book, or 
acquiring the content at the position in the electronic book and displaying the acquired content at the position in the electronic book (id. at ¶ [0031], The user operates the client device to click on the icons, and the first graphical user interface renders the content of the associated page data entries in a new annotation content page overlaying on the book content page or in a pop-up window overlaying on the book content page.).”
Regarding claim 7, Chan in view of Cheng teaches all the limitation of independent claim 1. Chan further teaches “wherein there are a plurality of types of e-notes, the plurality of types of e-notes comprise at least one of: marks of an original text in the electronic book, or custom content added based on the original text in the electronic book (Chan, at ¶ [0031], discloses one of the  data type of the page data entry is highlight, which is color overlaying on a text segment (outlined in a rectangle as shown in FIG. 2) of the book content page.); wherein the marks further comprise one or more levels of marks (id. at ¶ [0033], discloses color of the highlight means importance of the text segment, and comprises three levels of highlights.), the custom content further comprises at least one of: a text type of custom content, a picture type of custom content, an annotation type of custom content, or a feeling type of custom content (id. at ¶ [0031] discloses text type and picture type of the page data entry.).”
Regarding claim 8, Chan in view of Cheng teaches all the limitation of independent claim 1 and its dependent claim 7. Chan further teaches “wherein the acquiring content data of an e-note further comprises: 
determining a type of the e-note (Chan, at ¶ [0031], discloses determine a type of the page data entries based on different icons associated with each data type.); 
acquiring the content data of the e-note according to a rule corresponding to the type (id. at ¶ [0031], the customized visual cues for the page data entries are icons placed between the lines, and color overlaying on a text segment (outlined in a rectangle as shown) of the book content page.);  Page 5 of 14DOCKET NO.: 113749.000004PATENT Application No.: Not Yet Assigned Preliminary Amendment - First Action Not Yet Received 
when the e-note is a mark of an original text in the electronic book, the corresponding rule comprises acquiring content of the original text in the electronic book (id. at ¶ [0031], when the customized visual cue for the page data entry is color overlaying on a text segment (outlined in a rectangle as shown) of the book content page, to overlay color on a text segment, content of the original text in the , wherein the content of the original text comprises at least one of: all content in the marked original text, content of the head part in the marked original text, content of the middle part in the marked original text, or content of the tail part in the marked original text (id. at ¶¶ [0033]-[0034], Chan’s highlighting the texts apparently comprises all content in the highlighted original text.); and 
when the e-note is custom content, the corresponding rule comprises acquiring the custom content and the original text in the electronic book associated with the custom content (id. at ¶ [0030], data types for the page data entry is text, and each of the page data entries is associated with a location in the electronic text file, a word in the electronic book as depicted at FIG. 2.).”
Claims 15-16 and 20-21 are directed towards an electronic device equivalent to a method found in claims 2-3 and 7-8 respectively, and are therefore similarly rejected.
Regarding claim 10, Chan in view of Cheng teaches all the limitation of independent claim 1. Chan further teaches “wherein the storing the content data of the e-note into an e-note file corresponding to the electronic book further comprises: determining a storage position of storing the content data of the e-note in the e-note file corresponding to the electronic book based on a predetermined rule of ranking the e-note, wherein the predetermined rule include at least one of: ranking the e-note based on a type of the e-note, ranking the e-note based on a generation time of the e-note, ranking the e-note based on an order of chapter where the e-note is located in the electronic book.” (Examiner notes that “determining storage position of storing content data of the e-note in the e-id. at ¶ [0052]). Even though Chan does not explicitly teach “ranking”, because detailed description of the original specification does not contain “ranking” or “predetermined rule”, therefore, examiner interprets the description at para. [0071] of original specification as closest concept with the limitation of claim 10. Considering the concept of ‘a rule of sorting according to the orders of chapters of the e-note’ and the user to customize the view using a level filter rule to display the chapter data entries in the electronic annotation files are in a hierarchical data structure, and the disclosure of chapter list depicted at FIG. 4, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Chan’s method with ranking or sorting the chapter data entries in order of shown in the book chapter list because it would enables the user to customize the view while reading the electronic book files according to his/her preference (Chan, at ¶ [0052]).
Regarding claim 13, Chan in view of Cheng teaches all the limitation of independent claim 1. Chan further teaches “wherein the method further comprises: storing, into a predetermined mapping table, relationships between each e-note in the electronic book and corresponding content data in the e-note file corresponding to the electronic book; wherein the mapping table is configured to … between the electronic book and the e-note file corresponding to the electronic book.” However, Chan does not explicitly disclose “mutually query”. However, according to the closest concept of the original specification found at para. [0046]-[0048], the mutual query means correspondence between the electronic book and the e-note file is established, so that the corresponding position in the e-note file can be quickly jumped to though querying the mapping table. Substantially similar idea described at ¶¶ [0017]-[0018] of Chan, annotation database stores multiple electronic annotation files associated with different books, and each of the electronic annotation file is associated with a note author identification and an electronic book identification so that a user obtains graphical user interfaces for viewing the electronic annotation files together with the electronic book files, and creating/editing new electronic annotation files.
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Chan’s method with establishing correspondence between the electronic book and the electronic annotation files because it enables user to select one of the electronic books, and then the list of electronic annotation files associated with the selected electronic book is displayed (Chan, ¶ [0024]), also it enables the user to select the electronic annotation file he/she is interested in for viewing the electronic annotation files together with the electronic book file (id. at ¶ [0018]).
Claims 23 and 26 are directed towards an electronic device equivalent to a method found in claims 10 and 13 respectively, and are therefore similarly rejected.

Claims 11-12 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Cheng as applied to claims 1 and 10 above, and further in view of Taylor.
Regarding claim 11, Chan in view of Cheng teaches all the limitation of independent claim 1 and its dependent claim 10. Chan further teaches “wherein the predetermined rule comprises a plurality of rules (Chan, at ¶ [0052], teaches filter rules.)” However, Chan in view of Cheng does not explicitly teach “the method further comprises: assigning different weights to the plurality of rules, and determining the storage position of storing the content data of the e-note in the e-note file corresponding to the electronic book based at least on the different weights of the plurality of rules; or allocating a corresponding storage area to each type of e-notes, and in the corresponding storage area of each type of e-notes, ranking a plurality of e-notes in a same type based on at least one of a generation time of each of the plurality of e-notes or an order of chapters where each of the plurality of e-notes is located in the electronic book.”
Taylor is in the same filed of organizing comments received on a post in an online service (Taylor, at ¶ [0001]) that receiving a plurality of comments on a post in an online service, receiving feedback on respective comments of the plurality of comments from users of the online service, and retrieving feedback weights for the users, and ranking the plurality of comments using the feedback and feedback weights and id. at ¶ [0004]), and the ranking is ordered according to a predetermined method of sorting sequentially by the time posted (id. at ¶ [0096]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Chan in view of Cheng’s method with assigning different weights to the rules, and ordering the comment corresponding to the electronic book based on the generation time as taught by Taylor. The purpose of doing so would have been to display the comment has the highest feedback weight ranked highest and the command has the lowest feedback weight displayed last (Taylor, at ¶ [0096]).
Regarding claim 12, Chan in view of Cheng teaches all the limitation of independent claim 1. However, Chan in view of Cheng does not explicitly teach “wherein the method further comprises: adjusting an arrangement order of the content data corresponding to each e-note stored in a corresponding e-note file based on predetermined dynamic adjustment rules, wherein the predetermined dynamic adjustment rules include at least one of: adjusting the arrangement order based on a frequency of accessing the content data corresponding to each e-note, or adjusting the arrangement order based on a predetermined priority of accessing the content data corresponding to each e-note.”
Taylor is in the same filed of organizing comments received on a post in an online service (Taylor, at ¶ [0001]) that online service comments ranked according to user feedback weight, and feedback weights for the users are updated according to the frequency in which the user provides feedback (id. at ¶ [0099]), and also provides a id. at ¶ [0087]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Chan in view of Cheng’s method with online service comments ranked according to user feedback weight, and feedback weights for the users are updated according to the frequency of accessing the feedback as taught by Taylor. The purpose of doing so would have been to the most relevant comments allows the users of the online service to easily access the most pertinent and compelling comments (Taylor, at ¶ [0003]).
Claims 24 and 25 are directed towards an electronic device equivalent to a method found in claims 11 and 12 respectively, and are therefore similarly rejected.

Response to Arguments/Remarks
Applicants’ 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive.  Applicants argues that “Examiner Jung indicated that claim 1 would be allowable by adding a further limitation related to jumping links. In response to the previous Office Action, Applicant adding the further limitation as suggested by Examiner Jung.” (Remarks, page 12). Examiner respectfully disagrees. As written in the interview summary filed on February 16, 2021, “Examiner recommended to include some sort of link in the independent claim so that it explains how synchronizing the e-note content is done between the e-note file and electronic books or display how user could interact with the link in the electronic book.” However, amended claims does not specify how e-note content is synchronized, and how user interact with link in the electronic book, but 
Chan's second graphical user interface is used to create or edit a data entry in the electronic book. As demonstrated in FIG. 3, Chan's second graphical user interface displays content of the electronic book. … As such, Chan's second graphical user interface displaying the content of the electronic book does not meet the second interface as claimed.” (Remarks, at page 15). Examiner disagrees. As explained above, the second graphical user interface described at ¶ [0051] of Chan is specifically for editing the electronic annotation files, not for displaying content of the electronic book. In contrast, the first graphical user interface provided to the client device is for displaying the data entries of the electronic annotation files with the associated electronic book as described at ¶ [0050] of Chan. Therefore, applicant’s augment is not persuasive. Lastly, applicants argue that “the cited prior art does not disclose limitation related to jumping links. … Chan simply discloses displaying a list of electronical annotation files associated with a selected electronic book. … Chan does not disclose providing jumping links that are configured to jump between the electronic book and the corresponding e-note file as claimed.” (Remarks, at page 15-16). Examiner respectfully disagrees. The jumping links described in the independent claims are broadly described as any link between the electronic book and the annotation. Chan teaches substantially similar link at ¶ [0031] that the customized visual cues for the page data entries are icons, and when the user operates the client device to click on the icons, and the first graphical user interface renders the content of the associated page data entries in a .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249.  The examiner can normally be reached on Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144